


109 HR 6034 IH: Classroom Commitment Partnership Act

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6034
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide demonstration grants to States for the purpose
		  of extending the length of the academic year at elementary and secondary
		  schools within the State.
	
	
		1.Short titleThis Act may be cited as the
			 Classroom Commitment Partnership Act
			 of 2006.
		2.Demonstration
			 grant program
			(a)In
			 generalFrom amounts made
			 available to carry out this Act, the Secretary of Education shall make
			 demonstration grants to States for the purpose of extending the length of the
			 academic year at elementary and secondary schools within the State to not fewer
			 than 200 academic days of not fewer than 7 hours each.
			(b)Period of
			 grantA grant under this section shall be awarded for a period of
			 3 consecutive academic years. The provision of payments under such a grant is
			 subject to annual approval by the Secretary and subject to the availability of
			 appropriations for the fiscal year involved to make the payments.
			(c)EligibilityTo
			 be eligible for a grant under this Act, a State must, for the entire period
			 covered by the grant, have in effect laws and policies that ensure that each
			 elementary and secondary school in the State uses an academic year of not fewer
			 than 200 academic days, with each such academic day of not fewer than 7 hours
			 devoted to actual instruction.
			(d)ApplicationTo
			 receive a grant under this Act, a State must submit to the Secretary an
			 application that contains—
				(1)assurances
			 satisfactory to the Secretary that the State will be eligible for the grant for
			 the entire period covered by the grant;
				(2)a
			 description of the State’s plan for using the grant amounts to carry out the
			 purpose of the grant program; and
				(3)an estimate of the
			 cost of the plan.
				(e)SelectionIn
			 selecting States to receive grants under this Act, the Secretary shall select
			 only those States that do not use an academic year of not fewer than 200
			 academic days of not fewer than 7 hours devoted to actual instruction.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this Act $500,000,000 for each of fiscal years 2007 through 2009.
			
